This cause came on to be heard upon the motion of relator for the issuance of a peremptory writ of mandamus herein, notwithstanding the return of respondents, and it appearing to the Court that by agreement of counsel made in open court that the alternative writ has been amended so as to substitute David Sholtz for Doyle E. Carlton, and J. M. Lee for Ernest Amos, as respondents, because of a change in the incumbents of the offices of Governor and Comptroller of the State of Florida since the alternative writ was issued herein on June 30, 1932, and it appearing to the Court that the return of the respondents presents herein nothing in law sufficient in bar or preclusion of the relief sought by the alternative writ, it is thereupon ordered that motion of relator for issuance of a peremptory writ be granted and that the alternative writ herein, as *Page 593 
amended, be and the same is hereby made peremptory, the costs of this proceeding to be taxed against relator.
Adjudged accordingly.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.